DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
This application is a 371 of PCT/IB2019/054824 filed on 06/10/2019 which claims benefit of 62/684,799 filed on 06/14/2018.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 10, 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al. (KR 20160041520 A).
Re Claims 1, 10, 17 and 20: Min et al. teaches system and method for detection the location of baggage on traveling rail of carousel, which includes a memory storing instructions; one or more displays {herein display unit 400 may include a rail display 410 and a main display 420} (see fig.# 3, ¶ 85+); and at least one processor {herein control unit 300} configured to execute the herein the carousel may include a baggage-carrying conveyor 40, a running rail 10} (see ¶ 22+).
Re Claim 2: Min et al. teaches system and method, wherein the bag information comprises at least one of a flight number corresponding to the baggage {herein the control unit 300 can extract the owner information corresponding to the baggage detection signal from the baggage database 610 and transmit it to the main display 420}, a passenger name corresponding to the baggage, a passenger photo corresponding to the baggage, a bag sequence of the corresponding baggage on the carousel, a number of uncollected baggage of the passenger, a departure airport corresponding to the baggage, and a notification of heavy baggage indicating that the corresponding baggage is heavy (¶ 96+).
Re Claims 3 and 18: Min et al. teaches system and method, wherein the screen 420 is a banner screen, ticker screen, or multi-display device that extends along an inner or outer perimeter of the baggage carousel or suspended over the baggage carousel (see fig. # 3).
Re Claims 4 and 19: Min et al. teaches system and method, wherein the baggage information 1s controlled to move at a same speed and a same direction of the corresponding baggage so as to accompany the corresponding baggage as the corresponding baggage travels along the baggage carousel (see fig.# 2). 
Re Claim 7: Min et al. teaches system and method, further comprising at least one of a scanner {herein Min et al. teaches that the baggage information recognition unit 200 may include a bar code reader} to identify each baggage loaded onto the baggage carousel (¶ 59+).

Re Claim 12: Min et al. teaches system and method, wherein the at least one processor is further configured to execute the instructions to control to display a notification {herein the checked baggage recognition unit 500 is loaded into the running rail sub-area 50} whenever checked-in baggage of the passenger is loaded onto the baggage carousel (¶ 49+).
Re Claims 13-14: Min et al. teaches system and method, wherein the at least one processor is further configured to execute the instructions to display a notification whenever checked-in baggage of the passenger is removed {herein taken out} from the baggage carousel (¶ 98+).
Re Claims 15-16: Min et al. teaches system and method, wherein the displayed baggage information comprises a scaled down schematic plan corresponding to the baggage carousel, and an indicator of the baggage positioned on and moving along the schematic plan 1n correspondence with a real time location of the baggage on the baggage carousel (see figs.# 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (KR 20160041520 A) in view of Sanderson et al. (US 2013/0211864 ).
The teachings of Min et al. have been discussed above. Min et al. also teaches a sensing unit 100 for detecting the presence or absence of the baggage (see ¶ 37+).
Min et al. fails to specifically teach a notification of heavy baggage indicating that the corresponding baggage is heavy.
Sanderson et al. teaches luggage processing station, comprising a notification of heavy baggage indicating that the corresponding baggage is heavy (¶ 18+).
In view of Sanderson et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Min et al. a notification of heavy baggage indicating that the corresponding baggage is heavy so as to alert the passenger of excess weight of the baggage and an attendant that a particular baggage is overweight in order to proceed with the airline fees and regulations regarding overweighed baggage. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (KR 20160041520 A) in view of Mahfouz et al. (US 2017/0362033).
The teachings of Min et al. have been discussed above.
Min et al. fails to specifically teach based on the corresponding baggage being removed from the baggage carousel, replace the displayed bag information with an indication of the number 
Mahfouz et al. teaches luggage retrieval and distribution, which includes an indication of the number of uncollected baggage of the passenger and/or any other predetermined notification and to control to display the indication and/or the predetermined notification for a predetermined period of time (¶ 27-35+).
In view of Mahfouz et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Min et al. an indication of the number of uncollected baggage of the passenger and/or any other predetermined notification and to control to display the indication and/or the predetermined notification for a predetermined period of time so as to provide up-to-date luggage count of numbers of baggage released on the conveyor/carousel, number of baggage removed/collected and remained/unclaimed and thereby alerting management/personnel for final status of baggage from a specific flight.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (KR 20160041520 A) in view of Mammen (US 7,907,966).
The teachings of Min et al. have been discussed above. Min et al. also teaches that the baggage information recognition unit 200 and the control unit 300 may be connected to each other via a wire or wireless communication network (¶ 64+).
Min et al. fails to specifically teach a cross-platform application server configured to transmit the baggage information to at least one of a user terminal device and an interactive display device.
Mammen teaches system and method for cross-application on a wireless phone, which includes a cross-platform application server 318 (col.5, lines 33+).
so as to enable interconnection between different databases providing a data exchange service of extraction, converting, transmitting and encryption operation. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (KR 20160041520 A) in view of Kim (KR 101603873 B1).
The teachings of Min et al. have been discussed above.
Min et al. fails to specifically teach instructions to control to display information guiding the passenger from a flight area to the baggage carousel and information on facilities of an airport in which the baggage carousel is located, the information on the facilities comprising information on at least one of elevator locations, escalators, stairs, customs and/or passport control area, and specifically-designated or assigned customs and/or passport control lanes.
Kim teaches method for guiding path in airport for mobile terminal, which includes instructions to control to display information guiding the passenger from a flight area to the baggage carousel and information on facilities of an airport in which the baggage carousel is located, the information on the facilities comprising information on at least one of elevator locations, escalators, stairs, customs and/or passport control area, and specifically-designated or assigned customs and/or passport control lanes (see fig.# 8, ¶ 96 of Kim).
In view of Kim’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Min et al. instructions to control to display information guiding the passenger from a flight area to the baggage carousel so as to provide guiding information to the passenger from one point to a specific destination within the airport. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mahfouz et al. (US 2017/0362033) teaches luggage retrieval and distribution.
Motley, III et al. (US 2013/0241712) teaches method and system for GPS-enabled baggage tags.
Hine (US 6,044,961) teaches apparatus for displaying advertising information on conveyor panels.
Kim (KR 101603873) teaches method for guiding path in airport for mobile terminal.
Karsko et al. (US 2017/0004444) teaches baggage tracking system.
Lykkegaard (US 2019/0248512) teaches method of claiming aircraft baggage.
Robinette et al. (US 2014/0240088) teaches apparatus and method for locating, tracking, controlling and recognizing tagged objects using active RFID technology.
Walliser (US 2010/0171616) teaches providing a traveler with offers particularly suited to that individual.
Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887